COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00368-CV


University of North Texas Health           §      From the 352nd District Court
Science Center


v.                                         §      of Tarrant County (352-275721-14)


Jessica Jimenez, Jennifer Galo,
Catherine Frank, in Their Individual       §      August 3, 2017
Capacities, and William Tyler II, as
Independent Administrator of the
Estate of Pamela J. Knight,
Deceased                                   §      Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying Appellant University of North Texas Health Science Center’s motion to

dismiss is reversed, and we render judgment dismissing the claims of

Appellees—Jessica Jimenez, Jennifer Galo, Catherine Frank, in Their Individual

Capacities, and William Tyler II, as Independent Administrator of the Estate of

Pamela J. Knight, Deceased—against University of North Texas Health Science

Center for lack of subject-matter jurisdiction.
      It is further ordered that Jessica Jimenez, Jennifer Galo, Catherine Frank,

in Their Individual Capacities, and William Tyler II, as Independent Administrator

of the Estate of Pamela J. Knight, Deceased shall jointly and severally pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr